Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 23, 2019

                                       No. 04-19-00466-CR

                                     Scott R. WHEELOCK,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B18291
                           Honorable Rex Emerson, Judge Presiding


                                          ORDER
        On August 12, 2019, appellant filed a motion for an extension of time to file his appellate
brief. Appellant asserts in his motion that the deadline for him to file his brief is August 26,
2019; however, the deadline has not yet been set. Rule 38.6 of the Texas Rules of Appellate
Procedure provides, as applicable here: “[A]n appellant must file a brief within 30 days . . . after
the later of: (1) the date the clerk’s record was filed; or (2) the date the reporter’s record was
filed.” TEX. R. APP. P. 38.6(a). Because neither the clerk’s record or the reporter’s record has
been filed in this appeal, the deadline for appellant to file his brief has not been set. The clerk’s
record and the reporter’s record are currently due to be filed on August 26, 2019. We, therefore,
DENY appellant’s motion for an extension of time because it is moot.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court